Citation Nr: 1643653	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-17 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for toe fungus.

4.  Entitlement to service connection for growth on the bottom of foot.

5.  Entitlement to service connection for body tremors, twitching, to include as secondary to PTSD.

6.  Entitlement to service connection for restless leg syndrome (also claimed as akathisia).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 1991 and also served in the United States Navy Reserve (USNR).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's application to reopen a previously denied claim for entitlement to service connection for anxiety, and for a low back condition because the evidence submitted was not new and material.  In that decision, the RO also denied entitlement to service connection for toe fungus; for growth on the bottom of the foot; for restless leg syndrome; and also for body tremors and twitching.

In a January 2014 rating decision, the RO granted service connection for (PTSD (also claimed as anxiety) and assigned a 70 percent rating, effective March 2, 2010 (the date of receipt of the claim).  This action resolved the claim for service connection for anxiety.  As the Veteran did not initiate an appeal with respect to this determination, or with the assigned effective date for the award of service connection, no claim with respect to PTSD (also claimed as anxiety) remains before the Board.

In his July 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a member of the Board, but in March 2014, through his appointed representative, submitted written notification that he was withdrawing his request for a personal hearing.
The issues of entitlement to service connection for body tremors and twitching, toe fungus, growth on the bottom of foot, and restless leg syndrome (also claimed as akathisia) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2008 rating decision, the RO denied entitlement to service connection for a low back condition.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the December 2008 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back condition and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 2008 denial of service connection for a low back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the December 2008 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a low back condition have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits and to assist the claimant in obtaining evidence to substantiate the claim.  In this document, the Board makes no final decision unfavorable to the Veteran.  Hence, there is no need to address whether VA has met its duties to notify and assist.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a December 2008 rating decision the RO denied reopening of the Veteran's previously denied claim for service connection for a low back condition based on no new and material evidence received to raise a reasonable possibility of substantiating the claim.  Specifically, the evidence did not show clinical diagnosis of a back condition.  At the time of the December 2008 denial, the evidence before the RO included a September 1993 treatment record received in December 2006, showing that the Veteran fell off her rack and landed on her sacrum.  Following examination of the back she was diagnosed with contusion of the coccyx.  See Emergency Room treatment records.  Additionally, evidence included a November 1998 private treatment record from Sharp Rees-Stealy, received in August 2007, that shows the Veteran was diagnosed and treated for back pain related to hitting her back against a plane at work on November 12th.  Further, VA treatment records from the Mission Valley VA Outpatient Clinic (VAOPC), which include a September 2007 VA treatment record documenting that the Veteran presented with back pain.  The Veteran was notified of the denial in a letter dated in December 2008 but did not appeal, and did not submit new and material evidence within the one year appeal period.  The denial therefore became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received more than one year following the December 2008 rating decision includes VA treatment records from the San Diego VA Medical Center (VAMC) and the Veteran's March 2010 application requesting to reopen her claim for a low back condition, in which she reported that her back was injured when she fell off a top bunk onto the cement floor in El Torro injuring her lower back, which has caused spasms while bending to wash dishes or sweep the floor.  See VA Form 21-526 at 17.  She also contends, through her representative, that she received treatment for her low back condition during reserve service and requested that her service treatment records during the periods of active duty training (ACDUTRA) be obtained to determine if she incurred her claimed condition during this period.  See September 2016 The American Legion Informal Hearing Presentation at 2.  The Veteran's statements with respect to her symptoms and disabilities are competent evidence within her personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The statements are also presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  By stating that she currently experiences back spasms from a back condition due to an incident during reserve service when she fell of her rack, and was treated for the injury during reserve service, the Veteran implicitly indicated that her condition had existed since service, thus reflecting a possible nexus between any current back condition and service.

Significantly, the Court in Shade also held that in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Here, the Veteran's statements, viewed in combination with the December 1993 back diagnosis of contusion of the coccyx, constitute additional evidence that could reasonably substantiate the claim if it reopened by triggering VA's duty to provide an examination as to the etiology of any back condition as part of its duty to assist.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence is thus new and material and the criteria for reopening have therefore been met.  Reopening of the claim for entitlement to service connection for a low back condition is thus warranted.


ORDER

The application to reopen a claim for entitlement to service connection for a low back condition is granted.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  Hence, a remand to the AOJ is necessary.

A.  Back

As noted above, the Veteran has been diagnosed with contusion of the coccyx, a back condition that may be associated with reserve service.  See September 1993 Emergency Room treatment record; September 2016 The American Legion Informal Hearing Presentation at 2.  The Veteran also contends that she sought treatment for her back condition during ACDUTRA.  The Board notes that under VA law and regulations, compensation is warranted for disability due to disease or injury suffered in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101 (24)(B); 38 C.F.R. § 3.6 (a). 

Additionally, a review of the record reflects documents indicating that the Veteran served in the USNR to include post-service VA treatment records, which note the Veteran's consistent report that she served a total of nine years as a reservist, and during this time she sought treatment for a low back condition.  See September 2016 The American Legion Informal Hearing Presentation.  The evidence of record also consists of service treatment records dated from April 1989 through October 1998, to include the Veteran's April 1991 active duty separation examination Report of Medical History, as well as Reports of Medical History and Reports of Medical Examination for the USNR dated in January 1989, March 1990, July 1992, September 19, 1993 and May 1997.  The Veteran's active duty entrance examination is not of record.  Accordingly, on remand, the Veteran's complete service records should be obtained and associated with the claims file.

As the evidence thus indicates the presence of symptoms of a back disability that may be associated with the Veteran's ACDUTRA service, and disability due to a back injury during such service would establish entitlement to compensation under VA laws and regulations as explained above, a remand for a VA examination is warranted as to the nature and etiology of any back condition.  38 U.S.C.A. 
§ 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

B.  Toe Fungus and Growth at the Bottom of Foot

As to the claim for entitlement to service connection for toe fungus and growth on the bottom of the Veteran's foot, the Veteran contends that such conditions are attributable to the showers she used during service and wearing boots in the rain.  See March 2010 VA Form 21-521.  She also contends that she has "permanent growth" on the bottom of her left foot as a result of wearing "ill-fitting boots" for nine years.  Id.  VA treatment records document treatment for toe fungus and the Veteran's complaint of a plantar wart on the right foot, as well as a diagnosis of keratosis of the right foot.  Specifically, a December 2009 San Diego VAMC treatment record shows examination of the right foot identified a thickened area of skin around the third toe.  A January 2010 San Diego VAMC treatment record shows the Veteran's reports of and a diagnosis of mycotoc toenails treated with clortrimazole.  Examination revealed a "small, round, descrete, keratosis" on the third mycotic region of the right foot that was mildly tender, and also that the examiner determined that there was no typical wart present.  

As to the lay evidence, the Veteran is competent to state that she experiences toe fungus as well as a "permanent growth" under her foot.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer".  Jandreau, 492 F.3d at 1377 n.4.  Here, the Veteran's statements with respect to her symptoms are competent evidence within her personal experience.  The medical evidence also indicates a current skin diagnosis of keratosis.  The Veteran has indicated that she experienced symptoms of toe fungus and a "permanent growth" under her foot since service, therefore reflecting a possible nexus between any current skin condition and service.  Thus, the diagnosed keratosis may be associated with the Veteran's military service, and a VA examination as to the nature and etiology of any current skin condition of the toe and foot is warranted.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

C.  Body Tremors and Twitching (to include restless leg syndrome and akathisia)  

The Veteran seeks service connection for body tremors and twitching.  Specifically, the Veteran contends that she started to experience twitching in service after she began taking medication prescribed to treat depression and she has experienced such symptoms from that time to the present.

Notably, the Veteran has been granted service connection for PTSD.  During the period on appeal, VA treatment records show that the Veteran's PTSD is manifested by anxiety and depression treated at different times with medication to include Effexor, Zoloft, and quetiapine fumarate.  April 2007 VA treatment note includes a history statement of "Effexor (caused twitching).  January 2008 VA treatment notes include a statement that the Veteran developed twitching after starting Effexor, had been off it for months but still twitched, twitches even when not anxious and that the Veteran believed the twitching was related to anxiety.  
Here, a secondary service connection theory of entitlement is raised with regard to whether the Veteran's body tremors and twitching was caused or aggravated by her service-connected PTSD.  While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).  

Given this evidence, the Board concludes that a medical opinion is necessary to determine if the Veteran has had a twitching/tremors disability caused by medication prescribed for her service-connected psychiatric disability during any period on appeal.  

Finally, the Board notes that the Veteran has also sought entitlement to service connection for restless leg syndrome and akathisia.  In the April 2010 rating decision, the AOJ considered entitlement to direct service connection for restless leg condition.  In her May 2010 NOD, the Veteran requested to modify her claim for service connection from restless leg syndrome to akathisia in which she defined as "a syndrome characterized by unpleasant sensations of inner restlessness that manifests itself with an inability to sit still or remain motionless."  She also contends that she experienced these symptoms since service and the onset was while she was serving on active duty in Germany.  In a June 2012 rating decision, the RO denied entitlement to service connection for akathisia on a direct basis.  Here, as discussed above, the evidence of record shows a diagnosis of twitching/myoclonus after starting the medication Effexor to treat depression.  However, the evidence does not show a diagnosis of a restless leg condition or akathisia.  

In light of the foregoing, the Board notes the Veteran's contentions, detailed in the May 2010 NOD, and although there is no indication in the evidence of record that she has been diagnosed with restless leg syndrome or akathisia; notably, the AOJ has considered entitlement to direct service connection for akathisia and restless leg syndrome but did not address the Veteran's contentions that her service-connected PTSD caused or aggravated the symptoms the Veteran has explained are related to a restless leg condition or akathisia.  See April 2010 Rating Decision; June 2012 Rating Decision.  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion addressing whether her reported symptoms of restless leg syndrome or akathisia are in fact attributable to her service-connected PTSD or a known clinical diagnosis, and, if so, to obtain an etiology opinion for each diagnosed condition.  Accordingly, and given the other development being accomplished (as noted below), the Board finds that a remand of this matter is warranted, as well.

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claim, and that remand of this matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claim for service connection for restless leg condition or akathisia.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate professional.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of ACDUTRA in the Navy Reserve.  Then, obtain all service treatment and personnel records relevant to the period(s) of service and associate them with the claims file.  Document all efforts to obtain such records.  

2.  After all available records and/or responses from each contacted entity are associated with the claims file, ensure that the Veteran is scheduled for a VA examination to determine the etiology of any back condition related to military service.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner is asked to accomplish the following:

(a)  Identify any chronic back condition suffered by the Veteran.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed back disability had its onset in service or is otherwise related to the Veteran's service or verified period of ACDUTRA to include a relation to the September 1993 diagnosis of contusion of the coccyx following a fall.

In this regard, the examiner's attention is directed to Veteran's assertions that she first injured her back during reserve service when she fell off of a bunk, as documented in a military emergency care and treatment record.  

3.  Ensure the Veteran is scheduled for a VA examination to determine the etiology of any condition manifested by toe fungus or growth under the foot related to military service.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner is requested to accomplish the following:

(a)  Identify any skin disease manifested by toe fungus or growth under the foot.

(b)  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin disease had its onset in service or is otherwise related to her service or verified period of ACDUTRA to include a relation to the diagnosis of keratosis.

In this regard, the examiner's attention is directed to Veteran's assertions that her toe fungus and growth under her foot is related to wearing boots in the rain and also related to the showers she used during service.  The examiner should accept as truthful the Veteran's reports of wearing boots in the rain and as to the showers she used during service.  

4.  Ensure that the Veteran is scheduled for an examination to determine whether her tremors/twitching were caused or chronically worsened by medication prescribed for her psychiatric disability or by her psychiatric disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had a chronic tremor/twitching disability during the appeal period that was caused by her psychiatric disability to include medication to treat that disability.  

(b)  If the examiner determines that any chronic tremor/twitching disability during the appeal period was not caused by her psychiatric disability to include medication to treat that disability, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had a chronic tremor/twitching disability during the appeal period that was chronically worsened by her psychiatric disability to include medication to treat that disability.  

5.  Ensure that the Veteran is scheduled for a VA examination, to determine whether she has restless leg syndrome/akasthisia during the course of her claim and appeal and whether it had onset during service or was caused or chronically worsened by psychiatric disability, to include medications used to treat that disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner must accomplish the following:  

(a)  Identify whether the Veteran has suffered from chronic restless leg syndrome / akasthia during any time since she filed claim for VA benefits.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified chronic restless leg syndrome / akasthia had onset during her active service or was caused by her active service.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified chronic restless leg syndrome / akasthia was caused by her psychiatric disability, to include medications prescribed to treat that disability.  

(d)  If the examiner determines that any chronic tremor/twitching disability during the appeal period was not caused by her psychiatric disability to include medication to treat that disability, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had a chronic tremor/twitching disability during the appeal period that was chronically worsened by her psychiatric disability to include medication to treat that disability.  

6.  Then, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and her representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


